Exhibit 10.71

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (together with Annex A hereto) and the
Transition Agreements (as defined herein), collectively, this “Agreement”) is
entered into as of the 1st day of June, 2006 (the “Separation Date”), by and
between Agilent Technologies, Inc., a Delaware corporation (“Agilent”), and
Verigy Ltd., a company organized under the laws of Singapore (“Verigy”).

 

W I T N E S S E T H:

 

WHEREAS, Agilent and Verigy have entered into a Master Separation and
Distribution Agreement (the “MSA”) dated as of May 31, 2006, pursuant to which,
among other things, Verigy will acquire substantially all of the assets and
liabilities of the Business (as defined in the MSA), all on the terms and
conditions set forth in the MSA and the certain other agreements between Agilent
and Verigy (such other agreements, together with the MSA, the “Transaction
Documents”), which are exhibits to the MSA;

 

WHEREAS, capitalized terms used in this Agreement but not defined herein shall
have the meanings given to them in the Transaction Documents;

 

WHEREAS, Agilent has agreed to provide to Verigy and its Subsidiaries certain
services as described herein; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, the parties agree as follows:

 

 

1.             Services Provided.

 

1.1           During the period commencing on the Separation Date and ending on
the Termination Date (as defined below), subject to the terms hereof, Agilent
shall provide to Verigy, or at Agilent’s option shall cause one or more of its
Subsidiaries or one or more third parties to provide to Verigy and/or Verigy’s
Subsidiaries, the services and functions described in Annex A to this Agreement
(each a Service and collectively, the “Services”), until such Services are
terminated in accordance with the terms hereof.

 

1.2           Agilent and Verigy shall negotiate in good faith more detailed
descriptions of the Services, including those activities necessary to transition
the Services to Verigy and any additional Services agreed upon by the parties,
in various sub-transition agreements (“Transition Agreements” or “TAs”), and any
services jointly agreed to by Agilent and Verigy in such TAs will be deemed part
of the Services. The Services shall be no more extensive in scope and content
than the services and functions provided by Agilent to the Business immediately
preceding the Separation Date, and shall not include the exercise of business
judgment or general management for Verigy. The Services provided by Agilent
shall be delivered at a level and delivered with the same degree of skill and
care as Agilent exercises in providing similar services to itself.

 

1.3           Subject to Section 1.4.2, Agilent and Verigy may also mutually
agree on consulting or similar services to be provided by Agilent as Services
hereunder (“Additional Services”), which are not included in Annex A. Such
Additional Services, if any, will be of such scope and content as mutually
agreed upon by the Parties in an applicable TA.

 

1.4           TAs.

 

1.4.1          Verigy shall receive the Services under this Agreement and the
TAs. Agilent shall perform or shall cause its Subsidiaries to perform the
Services for the Verigy or its Subsidiaries in accordance with the terms of this
Agreement and the applicable TA. Each such TA will incorporate the terms and
conditions of this Agreement by reference, will not deviate from such terms,
except as may be expressly set forth in each such TA. Each TA shall be
considered an exhibit to this Agreement and not a standalone agreement. Unless
otherwise expressly agreed in

 

--------------------------------------------------------------------------------


 

writing by the parties, all invoices for such Services will be paid by Verigy in
accordance with Section 3 below.

 

1.4.2        Any request by Verigy for additional TAs not specified on Annex A
shall be made by Verigy within thirty (30) days after the Separation Date,
unless such deadline is otherwise extended by Agilent.

 

1.4.3        TAs may need to be executed at a local level between Agilent’s
Subsidiaries and Verigy’s Subsidiaries in order to provide Services under this
Agreement. Each such TA will incorporate the terms and conditions of this
Agreement by reference, and may not deviate from such terms and conditions
except as required by local laws or except as may be set forth therein, and only
as documented in the applicable TA. However, no such local TAs will be binding
and enforceable against Agilent or Verigy or their respective Subsidiaries
unless and until they are approved in writing by the Transition Managers
(defined below). In connection with such local TAs, Agilent shall issue or cause
its Subsidiaries to issue invoices to the Verigy’s ordering Subsidiaries, and
Verigy shall pay or shall cause its Subsidiary to pay such invoices, subject to
the terms and conditions of this Agreement or the applicable TA.

 

1.5           Transition Management.

 

1.5.1        Agilent and Verigy each agree to (i) designate an appropriate point
of contact for all questions and issues relating to the Services for each of the
related Transition Agreements during the term of this Agreement (“Transition
Managers”) and (ii) make available the services of appropriate qualified
employees and resources to allow for the provision of the Services and to allow
each party to perform its duties, responsibilities and obligations related to
the Services.

 

1.5.2        Agilent’s and Verigy’s designated transition team leads for each of
the TAs will be included in such TAs.

 

1.6           Verigy shall make a commercially reasonable and good faith effort
to assume performance of all of the Services and functions as soon as
practicable and for each service included in the Services on or prior to the
date specified for such service in any related TA. In furtherance of the
foregoing, Verigy shall use commercially reasonable efforts to make or obtain
any approvals, permits and licenses and implement any systems as may be
necessary for it to provide the Services and functions independently in each
pertinent country as soon as practicable following the Separation Date.

 

1.7           Verigy shall provide Agilent with such information and
documentation as is reasonably necessary for Agilent to perform the Services and
perform such other duties and tasks as may be reasonably required to permit
Agilent to perform the Services.

 

1.8           Verigy acknowledges and agrees that during the term of this
Agreement, Agilent may engage in upgrades, testing and related activities with
respect to Agilent’s systems and IT infrastructure. To the extent the Services
received by Verigy during any Extension Periods continue to rely on Agilent’s
systems and IT infrastructure, Verigy will reasonably cooperate with Agilent
with respect to such upgrades, testing and activities.

 

2.             No Warranty and Limitations.

 

2.1           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
AGILENT MAKES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO ANY SERVICES PROVIDED HEREUNDER.

 

2.2           Limitations.

 

2.2.1        Verigy hereby acknowledges that Agilent utilizes outsourcing
relationships with, and uses software of, third parties (“Service Providers”)
who may, through Agilent’s obligations under

 

2

--------------------------------------------------------------------------------


 

this Agreement, be delivering Services to Verigy or whose software may be used
by Agilent to provide Services to Verigy. Verigy further acknowledges that
Agilent’s provision of such Services or use of such software may be subject to
the terms and conditions of agreements between Agilent and such Service
Providers. To the extent required under any such Service Provider agreements
governing such Services or software, Verigy agrees to cooperate with Agilent and
will assist Agilent in obtaining third party consents, licenses, sublicenses, or
approvals necessary to permit Agilent or the applicable Service Provider to
perform, or otherwise make available to Verigy, the Services set forth in this
Agreement (including any TA) or to permit Agilent to use the applicable software
to provide the Services set forth in this Agreement (including any TA). Neither
Verigy nor Agilent shall have any obligation to expend funds or incur
obligations in order to obtain any such third party consents, licenses,
sublicenses, or approvals.

 

2.2.2        Except as may be set forth in an TA or elsewhere in this Agreement,
Agilent shall not be required to provide Verigy with extraordinary levels of
Services, special studies, training, or the like or the benefit of systems,
equipment, facilities, training, or improvements procured, obtained or made
after the Separation Date by Agilent. Nothing in this Agreement will require
Agilent to favor the businesses of Verigy over its own businesses or those of
any of its Subsidiaries or divisions.

 

3.             Fees.

 

3.1           The amount to be charged on a monthly basis for the Services will
be set forth in Annex A or each individual TA (for any Service, the “Monthly
Charge”). The Monthly Charge will begin to be payable starting on the Separation
Date, provided that if for any reason the Separation Date does not occur at the
beginning of a calendar month, the initial Monthly Charge will be pro-rated. The
fees payable with respect to the month in which services are concluded may be
pro-rated to the extent provided for in the applicable TA.

 

3.2           Any Additional Services shall be billed by Agilent on a time and
materials basis (provided that the labor rates will be the rate paid by Agilent
to third party contractors where the Additional Services are provided by third
party contractors, and, for Additional Services provided by Agilent employees,
the hourly rate derived from the fully burdened cost of such employee), and
shall include reimbursement of any pre-approved out-of-pocket expenses incurred
in connection with providing such Additional Services.

 

3.3           Agilent shall invoice Verigy for the Services (including any
Additional Services) provided hereunder in arrears on a monthly basis within
twenty (20) days after the end of the month in which the charges accrued. Verigy
shall pay any invoice for Services promptly but in no event later than fifteen
(15) days after the date of invoice. Late payments shall bear interest at the
prime rate then in effect, plus 5% per annum or the maximum amount allowed by
law, whichever is less. Verigy shall notify Agilent immediately, and in no event
later than thirty (30) days following receipt of Agilent’s invoice, of any
disputed charges. After such thirty (30) day time period, Verigy will be deemed
to have accepted Agilent’s invoice. Agilent shall provide supporting information
and documentation as reasonably requested by Verigy to validate any amounts
payable by Verigy pursuant to this Section 3.

 

4.             Security

 

4.1           Each Party will and shall cause its Subsidiaries to, and Agilent
will use commercially reasonable efforts to cause the Service Providers to,
handle and protect from disclosure all proprietary and confidential information
and systems (including Verigy Data, as defined below, in the case of Verigy
proprietary and confidential information) disclosed to it by the other party, or
accessible within Agilent’s information technology infrastructure, consistent
with each party’s respective obligations under the MSA with respect to
confidentiality, and Article VII (Access to Information) of the MSA is
incorporated herein by reference.

 

3

--------------------------------------------------------------------------------


 

4.2           During the term of this Agreement (and including any TAs),
Verigy’s access to Agilent’s information technology infrastructure for
applications and other data processing activities shall be through secured
controlled processes determined by Agilent in its sole discretion, and shall be
in accordance with Agilent’s (including its Subsidiaries) business control and
information protection policies, standards and guidelines as may be modified
from time to time. Except as set forth above and except to the extent otherwise
provided for in the MSA or the Intellectual Property Matters Agreement between
Agilent and Verigy dated as of the date of this Agreement (“IPMA”), or in
connection with third party agreements assigned or novated to Verigy pursuant to
the MSA: (i) Agilent shall not transfer to Verigy, and Verigy shall have no
rights in or access to, application software/systems source code associated with
shared systems through which Agilent is providing Services to Verigy hereunder;
(ii) Verigy shall not, through reverse engineering or any other technique or
means, attempt to access source code for any application software/systems that
it is allowed to access and shall use such application software/systems only for
their intended use; and (iii) any use of software applications as set forth
herein will be subject to Agilent’s standard software license terms or any
additional terms that may be referenced in a TA (which may in some cases, if so
referenced, include third party license terms if software is involved).

 

5.             Ownership.

 

5.1           This Agreement and the performance of the Services hereunder will
not affect the ownership of any assets or responsibility for any liabilities
allocated in the MSA or any of the Transaction Agreements, including, without
limitation the IPMA. Neither Party will gain, by virtue of this Agreement or the
Services hereunder, by implication or otherwise, any rights of ownership of any
property or Intellectual Property Rights owned by the other. Unless otherwise
expressly specified in Annex A or a TA, as between the parties Agilent will own
all copyrights, patents, trade secrets, trademarks and other intellectual
property rights, title and interest in or pertaining to all work developed by
Agilent, its Subsidiaries or Service Providers to perform the Services
(including computer programs, deliverables and software deliverables) under this
Agreement.

 

5.2           Verigy shall own all data assigned to Verigy pursuant to the
Transaction Documents as well as any changes or additions thereto made on behalf
of Verigy in the performance of the Services. In addition, Verigy will own any
other data with respect to Verigy, Verigy’s Subsidiaries or the Business to the
extent (and only to the extent) such data is developed, processed, stored, used
or generated by Agilent on behalf of Verigy, Verigy’s Subsidiaries or the
Business, in the performance of the Services. All such data will collectively be
referred to herein as “Verigy Data.” The provisions of this Section 5.2 do not
grant Verigy any rights to any data concerning Agilent, Agilent’s Subsidiaries
or the Retained Business.

 

6.             Limitation of Liabilities.  AGILENT, ITS SUBSIDIARIES AND SERVICE
PROVIDERS SHALL NOT BE LIABLE, WHETHER IN TORT, BREACH OF CONTRACT OR OTHERWISE,
FOR ANY DAMAGES SUFFERED OR INCURRED BY VERIGY OR ANY OF ITS SUBSIDIARIES
ARISING OUT OF OR IN CONNECTION WITH THE RENDERING OF A SERVICE OR ANY FAILURE
TO PROVIDE A SERVICE, EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE CAUSED BY THE
MATERIAL BREACH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF AGILENT, ITS
SUBSIDIARIES OR SERVICE PROVIDERS. IN NO EVENT SHALL EITHER PARTY OR ITS
RESPECTIVE SUBSIDIARIES BE LIABLE FOR ANY LOST PROFITS OR CONSEQUENTIAL,
PUNITIVE, SPECIAL OR INDIRECT DAMAGES, REGARDLESS IF SUCH PARTY OR SUBSIDIARY
WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

7.             Dispute Resolution.  In the event of any dispute between Agilent
and Verigy with respect to the provision of any Service pursuant to this
Agreement, such dispute shall be resolved in accordance with the provisions in
Section 9.3 of the MSA.

 

4

--------------------------------------------------------------------------------


 

8.             Term, Extension and Termination.

 

8.1           Term.  This Agreement shall become effective on the Separation
Date and, unless sooner terminated in accordance with the terms hereof, shall
continue in effect until the earlier of the last TA to expire, or no later than
twenty-four (24) months following the Separation Date (the “Final Termination
Date”).

 

8.2           Extension of TAs and the Agreement.

 

8.2.1        Each TA will specify a termination date (the “Initial Termination
Date”). Verigy may request an extension of specific individual TA’s to continue
past the Initial Termination Date, up to two (2) times. Vergiy shall, to the
extent possible, make such request in writing at least thirty (30) days prior to
the expiration of the applicable term for such Service (as set forth in the
applicable TA) or expiration of the first Extension Period (as defined below),
as applicable. Each such extension must be mutually agreed to by both Agilent
and Verigy. Each extension will be in a three (3) month increment (an “Extension
Period” or the “Extension Periods”) period unless a shorter time is set forth in
the applicable Extension Period request. This Agreement shall not terminate as
long as an Extension Period is effective; provided however that in no case will
this Agreement continue beyond the Final Termination Date. For purposes hereof,
each of the Termination Dates noted herein shall be referred to as a
“Termination Date” in connection with the Transition Services being rendered
hereunder.

 

8.2.2        For the avoidance of doubt, (i) if an Extension Period is not
agreed to by both Parties with respect to a particular TA or Service, then that
TA or Service shall terminate on the Initial Termination Date, and (ii) if one
or more Extension Periods become effective with respect to a particular TA or
Service, then that TA or Service shall terminate upon the end of the final
Extension Period; provided that in no case will any TA or Service continue
beyond the Final Termination Date.

 

8.2.3          Unless otherwise provided in the applicable TA, all the Monthly
Charges for the second Extension Period will increase 10% from the original
fees. For the avoidance of doubt, there will be no increase in fees for the
first Extension Period.

 

8.2.4          In no event will Agilent provide Services beyond the Final
Termination Date.

 

8.3           Termination.    This Agreement, any individual TA or any
individual Service under any TA may be terminated earlier in accordance with any
of the following provisions:

 

8.3.1        By mutual written consent of both Agilent and Verigy;

 

8.3.2        By Verigy effective as of the last day of the month immediately
following the month in which written notice is given;

 

8.3.3        By either party entitled to the benefit of the performance of any
of the obligations under this Agreement (the “Non Defaulting Party”), if the
other party (the “Defaulting Party”) shall fail to perform or default in such
performance in any material respect, subject to compliance with the remainder of
this paragraph. The Non Defaulting Party shall give written notice to the
Defaulting Party specifying the nature of such failure or default and stating
that the Non Defaulting Party intends to terminate this Agreement with respect
to the Defaulting Party if such failure or default is not cured within thirty
(30) days after receipt of such written notice. If any failure or default so
specified is not cured within such period, the Non Defaulting Party may elect to
immediately terminate the applicable TA with respect to the Defaulting Party;
provided, however, that if the failure or default relates to a dispute contested
in good faith by the Defaulting Party, the Non Defaulting Party may not
terminate this Agreement pending the resolution of such dispute in accordance
with Section 7 hereof. Such termination shall be effective upon giving a written
notice of termination from the Non Defaulting Party to the Defaulting Party and
shall be

 

5

--------------------------------------------------------------------------------


 

without prejudice to any other remedy which may be available to the Non
Defaulting Party against the Defaulting Party;

 

8.3.4        Automatically, without notice by or to either party, if: (i) Verigy
shall (1) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its properties, (2) make a general assignment for the
benefit of its creditors, (3) commence a voluntary case under the United States
Bankruptcy Code, as now or hereafter in effect (the “Bankruptcy Code”),
(4) file a petition seeking to take advantage of any law (the “Bankruptcy Laws”)
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (5) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in any
involuntary case under the Bankruptcy Code, or (6) take any corporate action for
the purpose of effecting any of the foregoing; or (ii) a proceeding or case
shall be commenced against Verigy in any court of competent jurisdiction,
seeking (1) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (2) the appointment of a trustee,
receiver, custodian, liquidator or the like of Verigy or of all or any
substantial part of its assets, or (3) similar relief under any Bankruptcy Laws,
or an order, judgment or decree approving any of the foregoing shall be entered
and continue unstayed for a period of ninety (90) days, or an order for relief
against Verigy shall be entered in an involuntary case under the Bankruptcy
Code; or

 

8.3.5        By Agilent, effective immediately upon notice to Verigy, if any of
the following shall occur: (a) the sale, transfer or other disposition of all or
substantially all of the assets of Verigy on a consolidated basis to any
competitor or (b) any competitor acquires beneficial ownership of a majority of
the outstanding shares of common stock of Verigy.

 

8.4           Effect of Termination.  Verigy specifically agrees and
acknowledges that all obligations of Agilent to provide each Service hereunder
shall immediately cease upon the Termination Date, or the date of termination of
such Service, and Agilent’s obligations to provide all of the Services for which
Agilent is responsible hereunder shall immediately cease upon the termination of
this Agreement. The treatment upon termination of any work in progress shall be
governed by the applicable TA.

 

8.5           Survival.  Notwithstanding the expiration or early termination of
this Agreement or any Services hereunder, this provision, Sections 2, 4 through
7 and 10 through 17 will survive.

 

9.             Personnel Matters.

 

9.1           Access to Agilent’s Facility.  Agilent and Verigy agree that all
Verigy Transferred Employees located at Agilent’s facilities may remain on site
through the term of the relevant TA (as applicable). Except as otherwise
contemplated by this agreement (including the TAs) or any of the Transaction
Documents, Verigy will not permit any of its employees, agents or subcontractors
to perform any activities at Agilent’s facilities without Agilent’s prior
written approval. Verigy will ensure that all obligations imposed upon Verigy
pursuant to this Agreement, including without limitation any Agilent insurance
obligations are similarly imposed upon any authorized non-Verigy employee.
Verigy’s execution of any subcontracts or other agreements with any agents,
subcontractors or other third Parties will not relieve, waive or diminish any
obligation that Verigy may have to Agilent under this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.2           Access to Computer Systems.  During the term of any TAs, the
Verigy Transferred Employees and any other employees, agents or subcontractors
of Verigy (other than Agilent, Agilent’s Subsidiaries or Service Providers) who
are authorized by Agilent (collectively, “On-Site Personnel”) may have access to
the computer systems and related equipment of Agilent as detailed in the TAs
that are necessary to fulfill the activities directly related to this Agreement;
provided, however, that Agilent may restrict such access to protect commercially
sensitive resources and maintain the confidentiality of other Agilent
businesses.

 

9.3           Identification and Activities of On-Site Personnel.  Agilent will
provide identification badges to On-Site Personnel that identify the On-Site
Personnel as non-Agilent employees. Verigy will ensure that such On-Site
Personnel conspicuously display such badges at all times when present at
Agilent’s facility. In addition, to the extent provided by Agilent to Verigy in
writing, Verigy will ensure that On-Site Personnel are informed of and comply
with all written restrictions and prohibitions associated with Verigy’s use of
Agilent’s facilities, including without limitation the restriction that such
On-Site Personnel may not participate in any activity reserved for Agilent’s
employees (e.g., use of exercise and sport facilities; participation in
Agilent-sponsored network groups, athletic leagues or teams; attendance at
social events reserved for Agilent’s employees; participation in staff meetings
led by Agilent), and the restrictions provided by the relevant Lease Agreements
and the Transaction Documents.

 

9.4           Conduct.  Verigy will be solely responsible for the proper conduct
of all On-Site Personnel. Immediately upon the written request from an
authorized representative of Agilent that any On-Site Personnel be removed for
misconduct, Verigy will remove such On-Site Personnel from Agilent’s facilities,
and will provide written confirmation of such removal. Verigy will also
immediately take possession and return such On-Site personnel’s badge
identification to Agilent. Agilent will not be notified of or participate in any
disciplinary action regarding any On-Site Personnel.

 

10.           Independent Contractor.  The parties hereto understand and agree
that this Agreement does not make either of them an agent or legal
representative of the other for any purpose whatsoever. No party is granted, by
this Agreement or otherwise, any right or authority to assume or create any
obligation or responsibilities, express or implied, on behalf of or in the name
of any other party, or to bind any other party in any manner whatsoever. The
parties expressly acknowledge (i) that Agilent is an independent contractor with
respect to Verigy in all respects, including, without limitation, the provision
of the Services, and (ii) that the parties are not partners, joint venturers,
employees or agents of or with each other.

 

11.           Beneficiary of Services; No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the parties hereto, and nothing expressed
or implied shall give or be construed to give any person any legal or equitable
rights hereunder, whether as a third party beneficiary or otherwise. Agilent and
Verigy agree, and Verigy represents and warrants, that the Services will be
provided solely to, and will be used solely by, Verigy, its Subsidiaries and, to
the extent reasonably necessary and appropriate with respect to particular
Services, its suppliers. Except as set forth in Section 16, Verigy shall not
resell or provide the Services to any other Person, or permit the use of the
Services by any Person other than Verigy and its Subsidiaries.

 

12.           Force Majeure.  Neither party will be held liable to the other for
any delay or failure of performance to the extent such delay or failure results
from events beyond that party’s control, including without limitation acts of
God, earthquakes, fires, floods, civil disturbance, strikes, labor disputes, and
lawful governmental action (a “Force Majeure Event”). The party claiming
suspension due to a Force Majeure Event shall give prompt notice to the other
party hereto of the occurrence of the Force Majeure Event giving rise to the
delay or failure to perform under this Agreement and of its nature and
anticipated duration, and such party will use its reasonable efforts to cure the
cause of the delay or failure to perform promptly and shall resume performance
as soon as the Force Majeure Event has ended.

 

7

--------------------------------------------------------------------------------


 

13.           Miscellaneous.  Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7,
10.8, 10.10, and 10.11 of the MSA are hereby incorporated into this Agreement.

 

14.           Definitions and Rules of Construction.

 

14.1         Defined terms used in this Agreement have the meanings ascribed to
them by definition in this Agreement or in the Transaction Documents.

 

14.2         This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

14.3         Whenever the words “include,” “including,” or “includes” appear in
this Agreement, they shall be read to be followed by the words “without
limitation” or words having similar import.

 

14.4         As used in this Agreement, the plural shall include the singular
and the singular shall include the plural.

 

15.           Annexes and TAs.  The Annexes and TAs shall be construed with and
as an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein. In the event of any inconsistency between the terms
of any Annex or TA and the terms set forth in the main body of this Agreement,
the terms of the Agreement shall govern unless expressly stated otherwise in a
TA.

 

16.           Subcontractors and Outsourcing.  Agilent shall have the right to
subcontract or outsource any of its obligations hereunder; provided, however
that Agilent give Verigy prior notice of such outsourcing.

 

17.           Taxes.  All amounts expressed in each TA are exclusive of value
added taxes, sales taxes and any other similar taxes. Verigy will be responsible
for such taxes (other than taxes based on net income or net profits of Agilent
or its Subsidiaries) imposed by applicable taxing authorities on the procurement
of Services hereunder. If Agilent or any of its Subsidiaries are required to pay
such taxes, Verigy shall promptly reimburse Agilent therefore.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

VERIGY LTD.

 

 

 

 

By:

/s/ Keith L. Barnes

 

 

Name: Keith L. Barnes

 

 

Title: President and Chief Executive Officer

 

 

[VERIGY’S SIGNATURE PAGE TO THE TSA AGILENT’S SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ John Eaton

 

 

Name: John Eaton

 

 

Title: Vice President, Corporate
Development

 

 

[AGILENT’S SIGNATURE PAGE TO THE TSA]

 

10

--------------------------------------------------------------------------------


 

ANNEX A

 

Verigy and Agilent have entered into the Transition Services Agreement (the
“Agreement”) to which this Annex A is attached. Capitalized terms used but not
defined herein have the meaning assigned thereto in the Agreement and the MSA,
as applicable.

 

ID

 

Name

 

Description

 

Scheduled
Termination
Date

1

 

Transition Employees

 

Services to be provided by transition employees to Verigy

 

1-Jun-07

 

 

 

 

 

 

 

2

 

China

 

Services for delayed close country

 

31-Aug-06

 

 

 

 

 

 

 

3

 

Additional Services

 

Consulting services provided by Agilent under rate card

 

1-Jun-08

 

 

 

 

 

 

 

4

 

Source Forge

 

Application support services and applicable interface services

 

31-Oct-06

 

 

 

 

 

 

 

5

 

Site Infrastructure

 

Select IT services to be provided by Agilent to Verigy employees who shall
remain on Agilent sites following the Separation Date

 

31-Oct-06

 

 

 

 

 

 

 

6

 

Enterprise Infrastructure

 

Support of Inter-company link and remote access services

 

31-Oct-06

 

 

 

 

 

 

 

7

 

Business Partners

 

Point-to-point connectivity services between Agilent and Verigy business
partners

 

31-Oct-06

 

 

 

 

 

 

 

8

 

IT Security Risk Mgmt & CIO Services

 

Services to assess, manage and resolve IT security risk and other issues

 

31-Oct-06

 

 

 

 

 

 

 

9

 

CLS/IBM Applications

 

Centralized License hosting and administration on the Agilent Central License
Server (CLS) for Verigy users.

 

31-Oct-06

 

 

 

 

 

 

 

10

 

New Site Setup

 

Design, construction, project management, and move services to complete fit-out
of Verigy’s new locations

 

31-Oct-06

 

 

 

 

 

 

 

11

 

Logistics Services

 

Logistics services to Verigy businesses at Agilent sites

 

31-Oct-06

 

11

--------------------------------------------------------------------------------